En Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 26 de diciembre de 1915 comparecieron ante el nota-rio público Benito Forés de nna parte José Ortiz Lugo y sus hijos María Isabel, María Cleofe, Luisa Josefa, Catalina, Candelaria Beatriz, María Teresa, Braulio y Adolfo Ortiz y Toro, y de otra Juan Ortiz y Toro, y otorgaron la escri-tura número 130 de la cual resulta que siendo dueños el com-pareciente José Ortiz Lugo y su esposa Adela Toro de cierta *703finca rústica, la vendieron al otro compareciente Juan Ortiz Toro por la suma de $300 que los vendedores recibieron del •comprador, entrando éste en posesión de la finca; que Adela Toro murió antes de que se otorgara la correspondiente escri-tura pública haciendo constar el contrato de que se ha hecho mérito, y que reconociendo la certeza de lo acaecido, el dicho José Ortiz Lugo y todos los herederos de Adela Toro se avi-nieron a declararlo en forma solemne y a ratificar como rati-ficaron en todas sus partes el contrato previamente celebrado.
La escritura se presentó en el registro acompañada de la declaratoria de herederos de Adela Toro hecha por la corte de distrito competente, y el registrador se negó a inscribirla por medio de la siguiente nota contra la cual se ha interpuesto el presente recurso gubernativo. La nota dice así:
“No admitida la inscripción del precedente documento, de acuerdo con lo dispuesto en el artículo 20 de la Ley Hipotecaria, por el de-fecto insubsanable de no tratarse de herencia yacente y aparecer la finca, objeto de la inscripción que se pretende, inscrita a nombre de José Ortiz y Lugo, de estado casado, sin que se exprese el nombre de la esposa, y no solicitarse la previa inscripción a favor de los here-deros de Adela Toro; tomándose en su lugar la anotación por ciento veinte días que determina la ley, al folio 17 del tomo 8o. del municipio de Lajas, finca número 410, anotación A. San Germán, enero 12 de 1916.”
1. La cuestión relativa a la previa inscripción a favor de los herederos, ha sido terminantemente resuelta por esta Corte Suprema en el caso de Coy v. El Registrador de San Juan, 22 D. P. R. 432, en contra del criterio sustentado por el registrador. La jurisprudencia establecida en dicho caso, en el cual se analizó la resolución de la Dirección General de los Registros de España de 3 de noviembre de 1879, es como sigue:
“Guando los herederos de una persona ejecutan la obligación de su causante, que quedó incumplida, ya procediendo voluntariamente o porque fueran apremiados para ello, otorgando escritura de venta como prueba formal del verdadero traspaso del dominio que ya se *704había hecho, y para que el comprador pudiera inscribir su título, no se necesita la inscripción previa a nombre de los otorgantes, por apa-recer inscrito a favor de la persona en cuyo nombre y representación se hace la trasmisión.” Coy v. El Registrador de San Juan, 22 D. P. R. 433.
2. El otro defecto apuntado por el registrador existe. Sin embargo, a nuestro juicio, sólo constituye una falta sub-sanable.
De todo el contenido de la escritura se deduce que la finca de que se trata fue adquirida por José Ortiz Lugo estando casado con Adela Toro, pero a fin de que ese lieclio quede acre-ditado en forma tal que no deje lugar a dudas de ningún gé-nero, la parte interesada deberá presentar en el registro copia certificada del acta matrimonial de los dichos José Ortiz y Adela Toro.
Por virtud de todo lo expuesto, opinamos que debe decla-rarse con lugar el recurso y en su consecuencia revocarse la nota recurrida, ordenándose al registrador que verifique la inscripción solicitada con el defecto subsanable de no apa-recer claramente del registro el nombre de la esposa del ven-dedor José Ortiz Lugo al tiempo de la adquisición de la finca vendida.

Revocada la nota recurrida con defecto subsanable.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.